Title: From George Washington to Peter Scull, 13 December 1778
From: Washington, George
To: Scull, Peter


  
    Sir
    Head Quarters Middle Brook [N.J.] 13th December 1778
  
In consequence of your favr of the 5th I shall take the first opportunity that offers of ordering Israel Dodge to Fort Pitt and shall direct him to call at Philada on his way.
Mr Hoogland Adjt of Sheldons Regt of Dragoons is employed by the Colonel to provide the Regimental Cloathing for the ensuing Year. He goes to Pennsylvania as the most likely place of procuring leather Breeches for which I must desire the Board to give him a Credit upon the Makers. As it will be more convenient to draw their Cloth Cloathing from the Eastern department, be pleased to give directions to Messs Otis and Andrews to furnish the necessary quantity agreeable to the Regimental Returns, which will be furnished by the Adjt. I am Sir Yr most obt Servt.
